Exhibit 10.40

PHANTOM STOCK AWARD FOR DIRECTORS

 

           

 

 

           

 

           

 

           

Dear                 :

Grant. I am pleased to inform you that the Compensation Committee (the
“Committee”) of the Board of Directors of BJ Services Company (the “Company”)
has granted to you              shares of Phantom Stock pursuant to the BJ
Services Company              Incentive Plan (the “Plan”). Except as otherwise
provided in this Agreement, the terms defined in the Plan are used in this
Agreement with the same meaning.

Each share of Phantom Stock represents the right to receive one share of the
Company’s Common Stock, at the end of the deferral period specified below. The
shares of Phantom Stock hereby granted to you are subject to vesting as
described below.

No Rights as a Shareholder. Until actual shares of the Company’s Common Stock
are issued to you, you will not possess any rights of a stockholder of the
Company with respect to the Phantom Stock, including, but not limited to, the
right to vote shares or receive dividends.

Deferral Period. Subject to the vesting restrictions and provisions described
below, one-third (1/3) of your Phantom Stock shares will mature and become
payable to you as of             , 20    . An additional one-third (1/3) will be
payable on             , 20     and the remaining (1/3) will be payable on
            , 20    . However, all deferral periods shall end and payment for
the Phantom Stock will be immediately due and payable to you in the event of a
Change of Control (as defined in Appendix A hereto). Payment in shares will be
made to you on the first business day following the end of the applicable
deferral period (or in the event of a Change of Control, on the first business
day following the occurrence of the Change of Control), and such payment will be
deemed made on such date if it is made as soon as administratively practicable
following such date.

Vesting. In the event that your service on the Board is terminated for any
reason other than death, Disability or Retirement prior to the end of the
applicable deferral period all Phantom Stock not yet then payable will be
forfeited. If your service on the Board is terminated due to death, Disability
or Retirement, your Phantom Stock award will not be forfeited, but will mature
at the end of the applicable deferral period (or, if earlier, upon a Change of
Control) and will become payable on the first business day following the end of
the applicable deferral period (or, if earlier, the first business day following
the date of the Change of Control), and such payment will be deemed made on such
date if it is made as soon as administratively practicable following such date.
In the event of your death, your Phantom Stock award will be paid to the
representative of your estate.

 

1



--------------------------------------------------------------------------------

Transferability. This award of Phantom Stock is not transferable by you and may
not be pledged, assigned or encumbered by you in any manner. However, in the
event of your death, your Phantom Stock award may be transferred by your will or
by the laws of descent and distribution, and your beneficiary will receive the
Phantom Stock subject to the same restrictions that are applicable to you.

Adjustment of Awards. In the event of a change in the capitalization of the
Company due to a stock split, stock dividend, re-capitalization, merger,
consolidation, combination, or similar event, the terms of the Phantom Stock
will be adjusted by the Committee to reflect the change.

Withholding and Issuance of Shares. Notwithstanding anything in the Plan or this
award to the contrary, the Company will not be required to issue shares of
Common Stock to you unless and until arrangements satisfactory to the Company
have been made for the payment of any tax amounts (federal, state, local or
other) that may be required to be withheld or paid by the Company with respect
to your Phantom Stock.

Amendment. The Committee may amend this award and may waive, amend, or
accelerate any requirement or condition to the payment of the award, but may not
amend the award in a manner that would adversely affect your rights without your
consent.

Awards Subject to Plan Terms. The terms of this Phantom Stock award are intended
to be consistent with and subject to the terms of the Plan and shall be
construed accordingly. In the event of a conflict, the terms of the Plan shall
control. By signing below, you agree that this award is governed by the terms of
the Plan.

This grant shall be void and of no effect unless you execute and return this
Agreement within ninety (90) days of the above date. Please sign and date both
copies of this document and return one copy to Mia K. Mullins in the Legal
Department. The other copy is for your records.

 

Very truly yours,

J.W. Stewart

Chairman, President and

Chief Executive Officer

 

 

 

Date:                     , 2008

 

2



--------------------------------------------------------------------------------

Appendix A – Definitions

 

  1. Acting as a Group: “Acting as a group” within the meaning of Treasury
regulation section 1.409A-3(i)(5)(v)(B), (vi)(D), or (vii)(C), as applicable.

 

  2. As soon as administratively practicable: For purposes of payment of your
Phantom Stock, a date of distribution that is as soon as administratively
practicable as determined by the Committee following the date of payment
specified under this Agreement, but in no event later than the later of (a) the
15th day of the third calendar month following the specified payment date or
(b) December 31st of the calendar year in which the specified payment date
occurs. In no event will you (or, in the event of your death, your beneficiary
or the representative of your estate) be permitted to designate the taxable year
of the payment.

 

  3. Change of Control: The occurrence of any one of the following events:

 

  (a) Any one person, or more than one person Acting as a Group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; provided, however, that if any one
person, or more than one person Acting as a Group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of
the Company, the acquisition of additional stock by the same person or group
does not cause a Change of Control within the meaning of this Section 3(a); and
provided, further, that an increase in the percentage of stock owned by any one
person, or persons Acting as a Group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this Section 3(a); and provided, further,
that this Section 3(a) applies to cause a Change of Control only when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction; and provided, further,
that, if any person, or more than one person Acting as a Group, is considered to
have met the control requirements of Section 3(b) below, the acquisition of
additional stock by the same person or group will not cause a Change of Control
within the meaning of this Section 3(a); or

 

  (b) Either:

 

  (i)

Any one person, or more than one person Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company;
provided, however, that if one person, or more than one person Acting as a
Group, is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or

 

A-1



--------------------------------------------------------------------------------

 

group will not cause a Change of Control within the meaning of this
Section 3(b); and provided, further, that, if any person, or more than one
person Acting as a Group is considered to have met the control requirements of
this Section 3(b), the acquisition of additional stock by the same person or
group will not cause a Change of Control within the meaning of this
Section 3(b); or

 

  (ii) A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of such appointment or election; or

 

  (c) Any one person, or more than one person Acting as a Group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company that have a total
“gross fair market value” equal to all or substantially of the total “gross fair
market value” of all the assets of the Company immediately before such
acquisition or acquisitions; provided, however, that there is no Change of
Control under this Section 3(c) where there is a Transfer to a Related Person.
For purposes of this Section 3(c), “gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

For purposes of this Section 3, section 318(a) of the Code applies to determine
stock ownership. The definition of Change of Control under this Section 3 is
intended to comply with the applicable definitions and requirements of section
409A(a)(2)(A)(v) of the Code and Treasury regulation section 1.409A-3(i)(5) that
correspond to the change of control events described above and shall be
interpreted consistently therewith.

 

  4. Transfer to a Related Person: A transfer of assets by the Company where the
assets are transferred to a transferee who is, determined immediately after the
transfer of assets except where otherwise specified, either:

 

  (a) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

  (b) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

 

  (c) A person, or one or more persons Acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

 

  (d) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in Paragraph (c) of this
Section 4.

 

A-2